Title: Appeal for the Hospital, 8 and 15 August 1751
From: Franklin, Benjamin
To: 


  I


Pos obitum benefacta manent, aeternaque Virtus
Non metuit Stygiis, nec rapiatur Aquis.
I was sick, and ye visited me. Matth.XXV.


Among all the innumerable Species of Animals which inhabit the Air, Earth and Water, so exceedingly different in their Production, their Properties, and the Manner of their Existence, and so varied in Form, that even of the same Kind, it can scarce be said there are two Individuals in all Respects alike; it is remarkable, there are none within our Observation, distinguish’d from the rest by this Particular, that they are by Nature incapable of Diseases. The old Poets, how extravagant soever in their Fictions, durst never offend so far against Nature and Probability, as even to feign such a Thing; and therefore, tho’ they made their Achilles invulnerable from Head to Foot, and clad him beside in impenetrable Armour, forg’d by the Immortals, they were obliged to leave one soft unguarded Place in his Heel, how small soever, for Destruction to enter at. But tho’ every Animal that hath Life is liable to Death, Man, of all other Creatures, has the greatest Number of Diseases to his Share; whether they are the Effects of our Intemperance and Vice, or are given us, that we may have a greater Opportunity of exercising towards each other that Virtue, which most of all recommends us to the Deity, I mean Charity.
The great Author of our Faith, whose Life should be the constant Object of our Imitation, as far as it is not inimitable, always shew’d the greatest Compassion and Regard for the Sick; he disdain’d not to visit and minister Comfort and Health to the meanest of the People; and he frequently inculcated the same Disposition in his Doctrine and Precepts to his Disciples. For this one Thing, (in that beautiful Parable of the Traveller wounded by Thieves) the Samaritan (who was esteemed no better than a Heretick, or an Infidel by the Orthodox of those Times) is preferred to the Priest and the Levite; because he did not, like them, pass by, regardless of the Distress of his Brother Mortal; but when he came to the Place where the half-dead Traveller lay, he had Compassion on him, and went to him, and bound up his Wounds, pouring in Oil and Wine, and set him on his own Beast, and brought him to an Inn, and took Care of him. Dives, also, the rich Man, is represented as being excluded from the Happiness of Heaven, because he fared sumptuously every Day, and had Plenty of all Things, and yet neglected to comfort and assist his poor Neighbour, who was helpless and full of Sores, and might perhaps have been revived and restored with small care, by the Crumbs that fell from his Table, or, as we say, with his loose Corns.—I was Sick, and ye Visited me, is one of the Terms of Admission into Bliss, and the Contrary, a Cause of Exclusion: That is, as our Saviour himself explains it, Ye have visited, or ye have not visited, assisted and comforted those who stood in need of it, even tho’ they were the least, or meanest of Mankind. This Branch of Charity seems essential to the true Spirit of Christianity; and should be extended to all in general, whether Deserving or Undeserving, as far as our Power reaches. Of the ten Lepers who were cleansed, nine seem to have been much more unworthy than the tenth, yet in respect to the Cure of their Disease, they equally shared the Goodness of God. And the great Physician in sending forth his Disciples, always gave them a particular Charge, that into whatsoever City they entered, they should heal All the Sick, without Distinction.
  When the good Samaritan left his Patient at the Inn, he gave Money to the Host, and said, Take Care of Him, and what thou spendest more, I will repay thee. We are in this World mutual Hosts to each other; the Circumstances and Fortunes of Men and Families are continually changing; in the Course of a few Years we have seen the Rich become Poor, and the Poor Rich; the Children of the Wealthy languishing in Want and Misery, and those of their Servants lifted into Estates, and abounding in the good Things of this Life. Since then, our present State, how prosperous soever, hath no Stability, but what depends on the good Providence of God, how careful should we be not to harden our Hearts against the Distresses of our Fellow Creatures, lest He who owns and governs all, should punish our Inhumanity, deprive us of a Stewardship in which we have so unworthily behaved, laugh at our Calamity, and mock when our Fear cometh. Methinks when Objects of Charity, and Opportunities of relieving them, present themselves, we should hear the Voice of this Samaritan, as if it were  the Voice of God sounding in our Ears, Take Care of them, and whatsoever thou spendest, I will repay thee.
But the Good particular Men may do separately, in relieving the Sick, is small, compared with what they may do collectively, or by a joint Endeavour and Interest. Hence the Erecting of Hospitals or Infirmaries by Subscription, for the Reception, Entertainment, and Cure of the Sick Poor, has been found by Experience exceedingly beneficial, as they turn out annually great Numbers of Patients perfectly cured, who might otherwise have been lost to their Families, and to Society. Hence Infirmaries spread more and more in Europe, new Ones being continually erected in large Cities and populous Towns, where generally the most skilful Physicians and Surgeons inhabit. And the Subscribers have had the Satisfaction in a few Years of seeing the Good they proposed to do, become much more extensive than was at first expected; for the Multitude and Variety of Cases continually treated in those Infirmaries, not only render the Physicians and Surgeons who attend them, still more expert and skilful, for the Benefit of others, but afford such speedy and effectual Instruction to the young Students of both Professions, who come from different and remote Parts of the Country for Improvement, that they return with a more ample Stock of Knowledge in their Art, and become Blessings to the Neighbourhoods in which they fix their Residence.
It is therefore a great Pleasure to all the Benevolent and Charitable, who have been acquainted with these Things in other Countries, to observe, that an Institution of the same Kind has met with such Encouragement in Pensilvania, and is in such Forwardness, that there is reason to expect it may be carried into Execution the ensuing Year. May the Father of Mercies grant it his Blessing, and Thousands of our unhappy Fellow Creatures, yet unborn, will have Cause to bless him, for putting it into the Hearts of the generous Contributors, and enabling them thus to provide for their Relief.
 
   II


Homines ad Deos, nulla re propius accedunt, quam Salutem Hominibus dando.  Cicer. Orat.


This Motto, taken from a Pagan Author, expresses the general Sense of Mankind, even in the earliest Ages, concerning that great Duty and extensive Charity, the administring Comfort and Relief to the Sick. If Men without any other Assistance than the Dictates of natural Reason, had so high an Opinion of it, what may be expected from Christians, to whom it has been so warmly recommended by the best Example of human Conduct. To visit the Sick, to feed the Hungry, to clothe the Naked, and comfort the Afflicted, are the inseparable Duties of a christian Life.
Accordingly ’tis observable, that the Christian Doctrine hath had a real Effect on the Conduct of Mankind, which the mere Knowledge of Duty without the Sanctions Revelation affords, never produc’d among the Heathens: For History shows, that from the earliest Times of Christianity, in all well-regulated States where Christians obtain’d sufficient Influence, publick Funds and private Charities have been appropriated to the building of Hospitals, for receiving, supporting and curing those unhappy Creatures, whose Poverty is aggravated by the additional Load of bodily Pain. But of these Kind of Institutions among the Pagans, there is no Trace in the History of their Times.
That good Prince Edward VI. was so affected at the Miseries of his poor diseas’d Subjects, represented in a charity Sermon preach’d to him on the Occasion, that he soon after laid the Foundation of four of the largest Hospitals now in London, which the Citizens finished, and have ever since maintain’d.
  In Hidepark, at Bath, in Edinburgh, Liverpool, Winchester, and in the County of Devon, and sundry other Places in Great-Britain, large and commodious Infirmaries have been lately erected, from trifling Beginnings of private Charities: And so wonderfully does Providence favour these pious Institutions, that there is not an Instance of any One’s failing for want of necessary charitable Contributions.
   
     *Extract from the Tour thro’ Great Britain, Vol. III. Pag. 293. In the Year 1740, on the Promotion of Dr. Gilbert, Dean of this Church, to the Bishoprick of Landaff, his Majesty was pleas’d to confer the Deanery on Dr. Alured Clarke, who was installed in the Month of January, in that Year; and if we may be allowed to judge from the pious Acts be began with in that Station, a more worthy Man could not have been preferr’d thereto.


    
   
     The House, an antient Building, belonging to that Dignity, had, thro’ the Remissness of its former Possessors, been too long neglected; wherefore his First Work was to set about altering and repairing that, which he did within Nine Months of his Instalment, at an Expence of about £800.


    
   
     Before this was perfected, viz. in the Spring 1741, he drew up and published Proposals for founding an Hospital in this City, for Lodging, Dieting, and Curing the Sick and Lame Poor thereof, and of the County of Devon, on the like Plan of that which he had before founded at Winchester, for the Benefit of that City, and County of Hants. A Design so good, recommended by the pious Eloquence of a Divine so learned and judicious, on Views so visibly disinterested, and so clearly abstracted from all Party Schemes or Intentions, met with the general Applause and Assistance of the Gentry and Clergy of all Parties, Sects and Denominations; who, however different in Religion and Politicks, unanimously join’d in this pious Undertaking: And a Subscription being opened in March, hath already (November 1741) brought in about £2000 of which near £1500 are annual Engagements, which, ’tis highly probable, will be not only continued, but much augmented, so that ’tis hoped, that 200 Patients at a Time may be provided for. John Tuckfield, of Raddon, Esq.; was pleased to accommodate the Governors with a Plot of Ground near Southernhay, without the City-walls, at a very moderate Price, and to give £100 towards carrying on the Building for the intended Hospital, the Plan of which was commodiously designed by the Direction of the Dean, and the first Stone thereof laid by him, assisted by the Bishop of Exon, Sir William Courtenay, Knight of the Shire, Sir Henry Northcote and Humphry Sydenham, Esquires, the Citizens in Parliament, the Honourable Henry Rolle, and John Tuckfield Esq.; attended by a great Number of Clergy and Gentry, that are Subscribers, and Thousands of joyful Spectators, on the 27th of August 1741. The Building contains upwards of 300 Feet in Length, and is already in a good Forwardness.



The Increase of poor diseas’d Foreigners and others, settled in the distant Parts of this Province, where regular Advice and Assistance cannot be procured, but at an Expence that neither they nor their Townships can afford, has awaken’d the Attention of sundry humane and well dispos’d Minds, to procure some more certain, effectual and easy Methods for their Relief than have hitherto been provided, and having represented the Affair to the Assembly, a Law was pass’d, without one dissenting Voice, giving Two Thousand Pounds for building and furnishing a Provincial Hospital, on Condition that Two Thousand Pounds more should be rais’d by private Donations, to be put out to Interest as Part of a perpetual Fund for supporting it; and the Contributors were made a Body Corporate, with all the Powers necessary on the Occasion. Since which, People of all Ranks in this City have united zealously and heartily in promoting this pious and excellent Design, and more than the Sum stipulated was subscribed in a few Days only, and a much larger Sum will probably be rais’d here if the Country chearfully contributes to the capital Stock, which ’tis not to be doubted they will do, when they consider how much they are interested in it.
The Difference between nursing and curing the Sick in an Hospital, and separately in private Lodgings, with Regard to the Expence, is at least as ten to one. For Instance, suppose a Person under the Necessity of having a Limb amputated, he must have the constant Attendance of a Nurse, a Room, Fire, &c. which cannot for the first three or four Weeks be procured at less Expence than Fifteen Shillings a Week, and never after at less than Ten. If he continues two Months his Nursing will be Five Pounds, his Surgeons Fee, and other accidental Charges, commonly amounts to Three Pounds, in the whole near Ten Pounds; whereas in an Hospital, one Nurse, one Fire, &c. will be sufficient for ten Patients, the extra Expences will be inconsiderable, and the Surgeon’s Fees taken off, which will bring the above Calculation within the Limits of Truth.
But the Difference with Regard to the unhappy Sufferer is still greater. In an Hospital his Case will be treated according to the best Rules of Art, by Men of Experience and known Abilities in their Profession. His Lodgings will be commodious, clean and neat, in an healthy and open Situation, his Diet will be well chosen, and properly administred: He will have many other necessary Conveniencies for his Relief, such as hot and cold Baths, sweating Rooms, chirurgic Machines, Bandage, &c. which can rarely be procured in the best private Lodgings, much less in those miserable loathsome Holes, which are the common Receptacles of the diseas’d Poor that are brought to this City. In short a Beggar in a well regulated Hospital, stands an equal Chance with a Prince in his Palace, for a comfortable Subsistence, and an expeditious and effectual Cure of his Diseases.

It is hoped therefore, that whoever will maturely consider the inestimable Blessings that are connected to a proper Execution of the present Hospital Scheme in this City, can never be so void of Humanity and the essential Duties of Religion, as to turn a deaf Ear to the numberless Cries of the Poor and Needy, and refuse for their Assistance, a little of that Superfluity, which a bountiful Providence has so liberally bestowed on them.
